Per Curiam,
It appears from the record in this case, that the trustee named in a corporation mortgage died, having performed no active duties. The mortgage contained no provision for the appointment of a successor, but upon petition of the holders in pledge of overdue and unpaid mortgage bonds, the chancellor was clearly right in appointing, *210pursuant to the provisions of the Act of June 16, 1836, P. L. 784, a successor to the trustee, in order that proper steps may he taken to foreclose the mortgage, and enforce payment of the bonds!
The assignments of error are all overruled, the order of the court below is affirmed, and this appeal is dismissed at the cost of appellant.